Citation Nr: 0005268	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  92-56 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for the residuals of open 
fractures to the right ulna with damage to Muscle Group XIII, 
secondary to a shrapnel wound to the right (major) forearm, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1963 
to January 1969.

In December 1969, the RO granted the veteran's claim for 
service connection for the residuals of a shrapnel wound to 
the right forearm, with residuals of a fractured ulna.

This claim arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 1989 RO rating decision 
which, in pertinent part, denied the veteran's claim for a 
rating in excess of 10 percent for the service-connected 
residuals of a shrapnel wound to the right forearm, with 
residuals of a fractured ulna.

The file contains transcripts of the veteran's May 1991 
hearing before a hearing officer at the RO and his February 
1993 hearing before a member of the Board in Washington, DC. 

The Board remanded this claim for additional development in 
June 1993, May 1995, and March 1998.  Pursuant to the latest 
remand instructions, the veteran appeared for VA examinations 
in November 1998 and in March 1999 so that the current 
severity of his service-connected disorder could be 
evaluated.

In October 1999, after review of the new VA examination 
reports, the RO decided to separate the disorders due to the 
veteran's service-connected right forearm shrapnel wound and 
rate the symptoms individually.  In so doing, the RO granted 
service connection with separate 10 percent disability 
ratings for right sensory nerve neuropathy (rated under 
38 C.F.R. § 4.124, Diagnostic Code (DC) 8516), and for a 
painful scar on the right forearm (rated under 38 C.F.R. 
§ 4.118, DC 7804.  Additionally, RO decided to maintain the 
veteran's existing 10 percent disability rating, evaluating 
the musculoskeletal component of his service-connected right 
arm shrapnel residuals under 38 C.F.R. § 4.71, DC 5211 (for 
impairment of the ulna) and under 38 C.F.R. § 4.73, DC 5308 
(for impairment to muscle group VIII).

An October 1999 Supplemental Statement of the Case (SSOC) 
indicated that the RO had reconsidered the veteran's claim 
for an increased rating for the residuals of a shrapnel wound 
to the right forearm under both the previous and the revised 
rating criteria for rating muscle injuries.

The Board notes that since the veteran has not indicated 
disagreement with the separate, additional, 10 percent 
ratings assigned for his right forearm scar and for his right 
sensory nerve neuropathy, there is no issue regarding these 
particular residuals of the shrapnel wound on appeal before 
the Board at this time.  As such, this decision will be 
confined to evaluating the severity of musculoskeletal 
disability due to the veteran's right forearm shrapnel 
residuals.  In order to identify the specific residuals for 
which a higher rating has been requested, and define the 
extent of the claim in appellate status, the Board has seen 
fit to recharacterize the issue as listed above. 

Preliminary review of the record reveals that the RO 
determined that the veteran's claim for an increased 
evaluation for his right forearm disorder did not present 
such an unusual or exceptional disability picture as to 
warrant referral to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Veterans Claims (known previously as the 
United States Court of Veterans Appeals, prior to March 1, 
1999) (hereinafter Court) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999) in the first 
instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  While serving in Vietnam, the veteran sustained a 
shrapnel wound to the right forearm, which caused damage to 
Muscle Group VIII and open fractures to the right ulna.

3.  Current residuals of the shrapnel wound to the 
musculature of the right forearm include atrophy and 
herniation of the flexor muscle (flexor digitorum profundus) 
causing weak grip strength and reduction in finger mobility, 
as well as pain and bulging with heavy lifting and prolonged 
repetitive use.

4.  Current residuals of the shrapnel wound to the right ulna 
include slight fusiform thickening of the diaphysis of the 
ulna with intact and normally aligned bony structures. 

5.  The veteran's residuals of a shrapnel wound of the right 
forearm, with open fractures of the ulna and muscle damage to 
Muscle Group VIII, are productive of severe impairment.


CONCLUSION OF LAW

The schedular criteria for an increased rating to 30 percent 
for the residuals of open fractures of the right ulna and 
damage to Muscle Group VIII, secondary to a shrapnel wound to 
the right forearm, have been met.  38 U.S.C.A. §§ 1155, 5107, 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.56, 4.71, 4.73, Diagnostic Codes 5211 and 5308 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The scant service medical records on file indicate that the 
veteran received a shrapnel wound in the right forearm in 
November 1966.  While the file contains no record of the 
veteran's initial treatment for the shrapnel wounds the 
veteran suffered in Vietnam, a February 1967 physical profile 
record reported that the veteran had a gunshot wound to the 
right forearm with an open fracture of the ulna.  An April 
1967 examination of his profile revealed that the veteran had 
pain in his right forearm with cold weather or on doing 
pushups.  X-rays of the forearm reportedly showed a dense 
bone and a healed fracture of the ulna with slight 
angulation.  On a July 1976 physical examination for an 
unrelated problem, it was noted that the veteran had well-
healed wounds on the right elbow and right hip with palpable 
muscle loss.  On reevaluation of his profile in November 
1967, it was noted that the veteran had full range of motion 
of the arm and that the fracture was noted to have healed.  
On his separation examination performed in January 1969, the 
veteran's upper extremities were evaluated as normal.  
Physician's notations indicated that the veteran had a scar 
on the right forearm, and that there was no sequela to his 
history of wounds received to the right arm in Vietnam in 
November 1966.  

In his January 1969 claim for service connection for 
disorders including a shrapnel wound to the right forearm, 
the veteran reported that he was treated for his shrapnel 
wounds at the Third Field Hospital in Vietnam and then at the 
Dewitt Army Hospital at Fort Belvoir, Virginia. 

On a November 1969 VA examination, X-rays revealed a well 
healed fracture of the ulna with no bone disease and no 
foreign bodies, but with moderate bowing in a posterior and 
lateral direction.  The scar was approximately 1/4 inch by 5 1/2  
inches with mild fascial defect and muscle hernia in the 
proximal one third.  It was noted that the veteran had normal 
grip and strength of each hand, without atrophy of the arm.  
Complaints were noted to include pain in he right forearm on 
lifting and during cold weather.  The diagnosis was residuals 
of a shell fragment wound to the right forearm with mild 
muscle hernia.  

In December 1969, the RO granted service connection, with a 
10 percent disability rating, for the residuals of a shrapnel 
wound to the right forearm, with residuals of a fractured 
ulna.  At that time the veteran's disorder was rated under 
38 C.F.R. § 4.73, Diagnostic Code (DC) 5211 (for impairment 
to the ulna).

In an April 1989 statement, the veteran asserted that he 
wanted an examination to reevaluate his service-connected 
right arm disability.  Specifically, he claimed that his 
right arm still hurt when he used it to lift or carry 
anything even as light as a briefcase or large book.  He also 
reported that the last two fingers on the right hand were 
losing feeling and that the whole right arm was losing 
strength.

On VA examination in May 1989, the physician found that there 
was slight tenderness in the area of a four-inch scar at the 
ulnar component of the right upper forearm and that there was 
muscle fascia herniation at this area that was slightly 
tender.  Range of motion of the elbow included flexion to 130 
degrees with a notation that he lacked 10 degrees of full 
extension.  Strength was reportedly good to normal range 
except for the intrinsic muscles of the right hand which were 
reportedly in the  F+ and G+ range.  Right hand grip was 
measured at 60 pounds while left-hand grip was 100.  The 
examiner found that there was an area of hypothesia of the 
right ulna with innervated areas of the right hand.  X-rays 
showed minimal deformity and cortical thickening along the 
middle third of the right ulna, mild soft tissue swelling 
over the right forearm, and no radiopaque foreign bodies.  It 
was noted that there appeared to be an additional soft tissue 
density adjacent to the right ulna along its lateral margin.  
The conclusion was old healed bony injury to the right ulna, 
soft tissue swelling.

As noted in the introduction, the RO denied the veteran's 
claim for an increased rating in September 1989, and the 
veteran appealed.  

Since 1989, the veteran has reported that the residuals of 
his shrapnel wound to the right arm have become worse.  He 
has reported complaints of:  a painful scar on the right 
forearm; pain and swelling at the location of the shrapnel 
wound; loss of feeling, numbness, and tingling in the ring 
and smallest fingers on the right hand; and loss of strength 
in the right arm.  (See the  June 1990 Notice of Disagreement 
and the April 1991 VA Form 9, 

Findings on a VA examination in October 1990 included full 
range of motion in the right elbow, wrist, and hand, with 
decreased sensation over the hypothenar eminences of the 
fourth and fifth fingertips of the right hand.  The diagnosis 
included post-scarring pain and possible nerve entrapment of 
the right forearm secondary to shell fragment wound. 

During his May 1991 RO hearing, the veteran described right 
arm symptomatology as including constant pain, stiffness and 
numbness in the fingers on the right hand, and weakness in 
the right arm and the right hand.

During his February 1993 hearing before a member of the 
Board, the veteran and his representative indicated that 
there were quite a few service medical records from the 
veteran's first tour of duty that were not on file.  The 
veteran testified that after being wounded during his first 
tour, in November 1966, he was "medivaced" to an Army field 
hospital right outside of Saigon, which he thought was the 
Third Surgical Hospital.  He noted that they operated on him 
and put metal stitches in his arm and then, about a week 
later, "medivaced" him back to the United States for 
treatment at Fort Belvoir.  The veteran reported that he was 
in the Dewitt Army Hospital at Fort Belvoir for treatment 
regarding his arm from November 1966 through March 1967.  He 
stated that his arm was left open for infection purposes, 
then closed up later on.  The veteran indicated that the 
residuals have grown worse over the years and that nerve 
damage has been shown on EMG testing.  When asked whether he 
knew whether or not his fractured ulna was comminuted, the 
veteran responded that he did not know, and that he only 
remembered the doctor saying that if they could not get the 
bone to start growing again, they would have to graft the 
bone.  The veteran noted that it took longer for that bone to 
heal and that he could still feel where it was not completely 
healed.  The veteran's service representative asserted that 
the veteran deserved a higher rating under the DC for muscle 
injury, since he had a compound comminuted fracture of the 
ulna, which, under 38 C.F.R. § 4.72 (now found at 38 C.F.R. 
§ 4.56), reflected a severe level of disability.  

In June 1993, the Board remanded the veteran's claim and 
requested that the RO provide the veteran with a new VA 
examination and attempt to obtain records of medical 
treatment from Fort Belvoir.  A July 1993 request for service 
medical records showing treatment at Fort Belvoir was 
returned.  

On an October 1993 VA examination, findings included a well-
healed, hemi-circular shaped scar over the proximal forearm, 
with evidence of localized muscle herniation, and slightly 
protruded soft tissue herniation over the surgical scar area.  
It was noted that the scar was sensitive to touch throughout, 
with localized muscle wasting around the scar.  Measurements 
of range of motion in the right elbow were from 0 to 130 
degrees in flexion and extension.  The veteran had 0 to 80 
degrees of forearm pronation and 0 to 60 degrees in forearm 
supination.  The assessment included residuals from a shell 
fragment wound with fracture of ulnar bone in right forearm 
with surgical correction, and sensory nerve impairment of the 
4th and 5th fingers of the right hand.  

A November 1993 VA examination of the veteran's skin revealed 
that there was a three-by-four inch scar on the proximal half 
of the veteran's right forearm.  Soft tissue beneath the scar 
area reportedly felt pulpy and fragmented as if some muscle 
tissue had been replaced with fatty lobules.  The summary 
included shrapnel wounds, right thigh and right forearm, with 
residual power deficit, sensory nerve changes (arm), and 
episodes of pain.  

With a November 1994 statement, the veteran submitted a 
photograph of his right arm as well as VA outpatient 
treatment records from June 1988.  These included June 1988 
reports of nerve conduction velocity studies (NCVS) and 
electromyographic (EMG) examinations that revealed that the 
veteran had possible right ulnar sensory neuropathy.
 
The impression on an August 1997 VA examination included 
muscle herniation of what appears to be the veteran's flexor 
digitorum profundus with mildly decreased range of motion 
distally in the fifth finger as well as mildly decreased 
sensation over the palmar aspect of the fourth and fifth 
fingers from the PIP (proximal interphalangeal) joint 
distally.  The examiner reported that these problems produced 
increased weakness with repetitive motions requiring grip.  
He found that the veteran did have some weakened movement and 
fatigability, mild incoordination due to decreased sensation, 
and flare-ups with repetitive motions.  

On November 1998 VA examination, the examining physician 
reported that the veteran sustained a shell fragment wound to 
the right forearm that resulted in fractures of the proximal 
ulnar bone.  It was noted that the veteran was put in a cast 
on the forearm from November 1966 to March 1967.  Subjective 
complaints since the injury included loss of feeling in the 
fourth and fifth fingers, loss of range of motion of the 
fifth finger, a progressive feeling of weakness in the right 
forearm with repetitive movement of his elbow, weakness in 
the right hand grasp, and weakness of the right forearm with 
heavy lifting.  Findings on physical examination included a 
healed hemicircular-shaped scar over the dorsal aspect of the 
forearm three inches below the olecranal process and muscle 
herniation, about three cm. by three cm. in size, over the 
surgical scar area.  Palpation of the muscle herniation was 
reportedly soft, the scar was noted to be sensitive to touch, 
and there was some localized muscle atrophy next to the scar.  
The examiner found that the mass slightly disappeared with 
finger flexion and apparently the mass represented the flexor 
muscle of the fingers.  Painless range of motion of the right 
elbow was found to be normal with full extension to 0 degrees 
and flexion to 130 degrees.  There was no muscle weakness on 
right elbow flexion and extension.  Additionally, forearm 
supination was from 0 to 60 degrees, and pronation was from 0 
to 75 degrees.  The physician reported that there was an 
inability of the fifth finger of the right hand to reach full 
flexion and that there was decreased sensation in the right 
hand in the fourth and fifth fingers in ulnar nerve 
distribution.  The assessment was that the veteran had 
residuals of a shell fragment wound to the right forearm 
resulting in fractures of the ulna and bulging of the flexor 
muscle which caused ulnar neuropathy and prevented full 
flexion of the fifth finger.  There was no apparent pain at 
the fracture site, but there was pain at the scar tissue and 
a bulged muscle with heavy lifting and prolonged repetitive 
use of the right elbow.  There was also sensory impairment of 
the right ulnar nerve in the fourth and fifth fingers.  
Additionally, it was noted that the veteran had weak 
grip/grasp and an inability to fully flex the last finger due 
to the injury to the flexor muscle.  X-rays of the right 
forearm revealed evidence of an old well-healed trauma with 
slight fusiform thickening of the diaphysis of the ulna.  It 
was noted that the bony structures were intact and normally 
aligned.  The impression was well-healed/old fracture of the 
mid-shaft of the ulna and no evidence of a recent fracture or 
dislocation.                    

On a March 1999 VA examination report, identified as an 
addendum to the November 1998 examination, it was noted that 
the veteran had residuals of shell fragment wound to the 
right forearm which injured the flexor muscle in the forearm, 
mostly the flexor digitorum profundus, which normally 
controls the flexion of distal phalanx of the digit and, in 
this case, prevented full flexion of the fifth finger.  The 
examiner noted that the veteran had limited flexion range, 
weakness of grip grasp secondary to weakness of the fifth 
finger, and sensory impairment of the right fourth and fifth 
fingers due to right ulnar sensory nerve neuropathy, which 
was documented on EMG and NCVS.  The examining physician 
found that the veteran had only mild impairment in use of the 
right hand, secondary to impairment of sensation of the 
fourth and fifth fingers due to neuropathy and limitation of 
full flexion of the clasped fingers, presumably due to flexor 
muscle injury. 

In an October 1999 decision, the RO granted separate 10 
percent disability ratings for the neurological disability 
and for the painful scar caused by the veteran's shrapnel 
wound.  By this decision, the RO also decided to maintain the 
veteran's existing 10 percent disability rating, evaluating 
the musculoskeletal component of his service-connected right 
arm shrapnel residuals under 38 C.F.R. § 4.71, DC 5211 (for 
impairment of the ulna) and under 38 C.F.R. § 4.73, DC 5308 
(for impairment to muscle group VIII).


II. Analysis

As noted in the introduction, the veteran and his 
representative have not indicated disagreement with the 
current 10 percent disability ratings assigned for his 
service-connected right forearm scar and his service-
connected right sensory nerve neuropathy.  As such, the 
ratings assigned for those particular residuals of the 
veteran's shrapnel wound have not been appealed and are not 
part of this decision.  Instead, the veteran and his 
representative have asserted that the residuals of the 
veteran's service-connected shrapnel wound are productive of 
a higher rating under the provisions for addressing musclo-
skeletal impairment.  Therefore, this decision addresses only 
the residuals of open fractures to the right ulna with damage 
to Muscle Group XIII, secondary to a shrapnel wound to the 
right (major) forearm.

The veteran has submitted a well-grounded claim for an 
increased rating within the meaning of 38 U.S.C.A. § 5107(a).  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that he has submitted a claim that is plausible.  This 
finding is based on the veteran's assertion that his service-
connected residuals of a shrapnel wound of the right forearm 
are more severe then previously evaluated.  See Jackson v. 
West, 12 Vet. App. 422, 428 (1999), citing Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist, mandated by 38 U.S.C.A. § 
5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1999).  A grant of a higher 
rating which is less that the maximum rating available does 
not abrogate the pending appeal in an increased rating case.  
Shipwash, supra, at 224; AB v. Brown, 6 Vet. App. 35 (1993).

In this case, the veteran's service-connected disability on 
appeal, which, entails only the musculoskeletal residuals of 
the veteran's shrapnel wound, is currently assigned a 10 
percent disability evaluation under the provisions of 
hyphenated DC 5211-5308 (for impairment of the ulna and for 
injury to Muscle Group VIII) of VA's Schedule for Rating 
Disabilities, 38 C.F.R. §§ 4.71 and 4.73.  Furthermore, 
consideration is given to the criteria under "dominant," due 
to the fact that the record indicates the veteran is right-
handed, and the shrapnel wound was to his right forearm.

Addressing the disability due to an impairment to the ulna 
under DC 5211, the Board notes that this rating code provides 
for a 10 percent rating when there is malunion of the ulna 
with bad alignment.  Additionally, a 20 percent disability 
rating is for application when the disability includes 
nonunion of the lower half of the major ulna.  See 38 C.F.R. 
§ 4.71, DC 5211.  

Review of the medical evidence on file shows that the 
veteran's fractured right ulna  healed without nonunion, 
malunion, or bad alignment.  X-rays taken as recently as 
November 1998 specifically indicate that the bony structures 
are intact and normally aligned.  Here, where the most recent 
medical evidence shows no objective finding of nonunion, 
malunion, or bad alignment, the veteran's disability due to 
impairment of the ulna does not even warrant a compensable 
rating under the DC 5211.  

Turning next to the provisions for rating injury to Muscle 
Group XIII, the Board notes that during the pendency of this 
appeal, VA issued new regulations for evaluating disabilities 
due to muscle injuries.  See 62 Fed. Reg. 30,235-30,240 
(1997).  These changes became effective July 3, 1997.  See 38 
C.F.R. §§ 4.47-4.56, 4.69 and 4.72 (1999).  In October 1999, 
the RO applied both the former and the revised criteria in 
its evaluation of the veteran's service-connected residuals 
of a shrapnel wound of the right forearm.  The veteran was 
notified of its decision in an October 1999 SSOC, which 
informed the veteran that his disability rating was held 
stable at 10 percent.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the veteran 
applies, unless Congress has provided otherwise or has 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary has done so.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In reviewing this case, the Board must 
therefore evaluate the veteran's service-connected residuals 
of a shrapnel wound of the right forearm under both the old 
and current regulations to determine whether the veteran is 
entitled to an increased evaluation under either set of 
criteria.

The Board has compared the previous versions of 38 C.F.R. § 
4.56 and § 4.73, as well as DC 5308, and the new version of 
the regulation as now codified in the Code of Federal 
Regulations (1999).  We find that, although the regulations 
have been rephrased, the elements to be considered in 
determining the degree of disability have remained 
essentially the same.  Additionally, there has been no change 
to the disability rating criteria under DC 5308.

Under DC 5308, the applicable criteria provide that for the 
major arm, where there is a moderate injury to Muscle Group 
VIII, described as the muscles arising mainly from the 
external condyle of the humerus, affecting the extension of 
the wrist, fingers, and thumb, as well as abduction of the 
thumb, a 10 percent rating will be assigned.  A 20 percent 
rating is warranted for moderately severe disability, on the 
dominant side, and 30 percent rating is warranted for severe 
disability on the dominant side.  38 C.F.R. §§ 4.56, 4.73, DC 
5308 (1997 and 1999).

Guidance in rating muscle injuries, under the current 
criteria, is set out at 38 C.F.R. § 4.56, which discusses 
factors to be considered in the evaluation of disabilities 
residual of healed wounds involving muscle groups due to 
gunshot wounds or other trauma.  Under subsection (a) of this 
section, an open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal.  Subsection (b) indicates that a through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  Under 
subsection (c) of this section, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  

The type of injury associated with a moderate muscle 
disability is described as being from through-and- through or 
deep penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection.  History should include evidence of in-service 
treatment for the wound, as well as a record of consistent 
complaints of symptoms of muscle wounds, particularly lower 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings should include entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2) (1999).

The type of injury associated with a moderately severe muscle 
disability is described as being from through-and-through or 
deep penetrating wounds by small high-velocity missiles or 
large low-velocity missiles, with debridement, prolonged 
infection, sloughing of soft parts or intermuscular scarring.  
History should include prolonged hospitalization in service 
for treatment of a wound of severe grade, and consistent 
complaints of symptoms of muscle wounds.  Objective findings 
should include relatively large entrance and (if present) 
exit scars indicating the track of the missile through 
important muscle groups, with moderate loss of deep fascia, 
or moderate loss of muscle substance or moderate loss of 
normal firm resistance as compared with the sound side. 38 
C.F.R. § 4.56(d)(3) (1999).

The type of injury associated with a severe disability of 
muscles includes a deep penetrating wound due to high 
velocity missile, or explosive effect of high velocity 
missile, or a shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  The history 
and complaint should include cardinal signs and symptoms of 
muscle disability (loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement) worse than those shown for 
moderately severe muscle injuries, and if present, evidence 
of inability to keep up with work requirements.  Objective 
findings show extensive ragged, depressed, and adherent scars 
of skin so situated as to indicate wide damage to muscle 
groups in the track of the muscle.  Tests of strength, 
endurance, or coordination movements compared with the 
corresponding muscles of the uninjured side indicated severe 
impairment of function.  An X-ray may show minute multiple 
scattered foreign bodies.  Palpation of the muscles shows 
moderate or extensive loss of deep fascia or of muscle 
substance, soft or flabby muscles in the wound area.  38 
C.F.R. § 4.56(d)(4) (1999).

After reviewing the evidence of record, the Board finds that 
an increased rating is warranted for residuals of a shrapnel 
wound to the right forearm, with respect to  Muscle Group 
VIII.  In reaching this conclusion, we note that while 
medical records showing the initial treatment of the 
veteran's shrapnel wound to the right forearm are not on 
file, the service medical records that are on file appear to 
show that the shrapnel wound involved open, comminuted 
fracturing with muscle damage.  Although the limited records 
on file do not specifically describe the fracture as   
"comminuted", they do indicate that the fracture was 
"open" and that the fracture necessitated a cast for four 
months.  Additionally, the Board notes that the veteran and 
his representative testified credibly in February 1993 that 
his fracture was comminuted, that it took longer to heal, and 
that the physician had discussed with the veteran the 
possibility for a bone graft should the damaged ulna not 
begin to grow.  Furthermore, on VA examination in November 
1998, it was noted that the shell fragment wound to the right 
forearm resulted in "fractures" of the proximal ulnar bone.  
In light of the evidence on file, the lack of evidence to the 
contrary, and the fact that it is not rare for shrapnel to 
fragment a bone on impact, the Board finds that it is more 
likely than not that the veteran's fracture was in fact 
comminuted.  

The recent VA examinations on file show that the residual 
muscle damage caused by the shrapnel wound includes atrophy 
and herniation of the flexor muscle (flexor digitorum 
profundus) causing weak grip strength and reduction in finger 
mobility, as well as pain and bulging with heavy lifting and 
prolonged repetitive use.

With open, apparently comminuted fractures of the ulna, and 
the objective evidence showing muscle damage, the Board must 
rate the disability due to the veteran's service-connected 
residuals of a shrapnel wound to the right forearm as a 
"severe" injury to Muscle Group XIII, and, as such, grant 
an increased rating to 30 percent.  38 C.F.R. 
§§ 4.56(a), 4.73; DC 5308 (1999).
 
The Board notes that the 30 percent rating is the highest 
schedular rating possible under DC 5308 and that the evidence 
of record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (1999).  In this regard, the evidence does not 
show that the veteran's disorder has markedly interfered with 
his earning capacity or employment status, or has 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-339 (1996); Shipwash, supra. 
(1995).

The Board finds, therefore, that a preponderance of the 
evidence is in favor of a finding of a severe muscle injury, 
due to the veteran's service-connected residuals of a 
shrapnel wound to the right forearm, with respect to Muscle 
Group VIII.


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 30 percent schedular rating for 
residuals of a shrapnel wound to the right forearm, involving 
open fractures of the right ulna and damage to Muscle Group 
VIII, is granted.






		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

